Case 6:19-cv-01982-PGB-GJK Document 56 Filed 06/08/20 Page 1 of 2 PageID 807




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


WESTGATE RESORTS, LTD.,
WESTGATE VACATION VILLAS, LLC,
WESTGATE LAKES, LLC, WESTGATE
GV AT THE WOODS, LLC,
WESTGATE TOWERS, LLC,
WESTGATE FLAMINGO BAY, LLC,
WESTGATE MYRTLE BEACH, LLC,
WESTGATE PALACE, LLC,
WESTGATE GV AT EMERALD
POINTE, LLC, WESTGATE GV AT
PAINTED MOUNTAIN, LLC,
WESTGATE LAS VEGAS RESORT,
LLC, WESTGATE BLUE TREE
ORLANDO, LTD., WESTGATE
DAYTONA, LLC, WESTGATE RVS
ORLANDO, LLC, WESTGATE SOUTH
BEACH, LLC and WESTGATE GV AT
TUNICA, LLC,

                    Plaintiffs,

v.                                                Case No: 6:19-cv-1982-Orl-40GJK

WESLEY FINANCIAL GROUP, LLC,

                    Defendant.
                                        /

                                        ORDER

      This cause comes before the Court on the parties’ Joint Stipulation to Transfer

Action (Doc. 55). The parties—and the Court—agree that transferring the matter to the

Middle District of Tennessee is appropriate.

      Therefore, it is ORDERED AND ADJUDGED as follows:

      1. The Clerk is DIRECTED to transfer this matter to the Middle District of

          Tennessee, where venue properly lies.
Case 6:19-cv-01982-PGB-GJK Document 56 Filed 06/08/20 Page 2 of 2 PageID 808




      2. The Clerk is DIRECTED to close the case.

      DONE AND ORDERED in Orlando, Florida on June 8, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        2
